Citation Nr: 0904526	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a cold 
weather injury.

3.  What evaluation is warranted for bilateral hearing loss 
from September 15, 2004?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1949 until 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005, April 2006, and July 
2007 rating decisions by the Winston-Salem, North Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Entitlement to service connection for bilateral 
hearing loss was granted in November 2005, and assigned a 
noncompensable rating, effective on September 15, 2004.  
Entitlement to service connection for PTSD and cold weather 
injury was denied.

In January 2009, the Veteran appeared at a Board hearing 
before the undersigned via videoconference.  A copy of the 
transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the claims must be remanded for further 
development.

During the Board hearing, the Veteran provided detailed 
information pertaining to his stressors while he was serving 
in Korea.  See Board hearing transcript, pp. 10, 15-20, 22 
(describing casualties when a truck hit a landmine; his 
company commander, Captain Frederick Chivington, receiving 
the Silver Star for actions performed while serving with the 
appellant, seeing frozen dead bodies; landing at Inchon; and 
serving in North Korea during Chinese offensive).  The 
Veteran also served in several campaigns, and more 
information about his unit is needed to corroborate his 
claimed exposure to the enemy.

The Veteran also claims that he incurred frostbite during 
service, resulting in his current diagnosis of a lower 
extremity disability.  The Veteran has been diagnosed with 
causalgic lower extremity pain caused by nerve damage from 
exposure to frostbite, but his service records do not show 
that he suffered frostbite while in service.  At the Board 
hearing, however, the Veteran noted that he was in North 
Korea, possibly near the Chosin reservoir, when American 
forces were forced to withdraw due to Communist Chinese 
Forces entering the war, and because American troops were ill 
equipped to fight in bitterly cold weather.  See Board 
hearing transcript, p. 20.  The Board finds that more 
research into the Veteran's unit must be done to confirm his 
participation in these battles, and his exposure to cold 
weather.

As to the Veteran's hearing loss, he noted at the Board 
hearing that it was worsening, and mentioned that he had an 
audiogram at VA in October 2008.  Those records are not in 
the file and must be obtained.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran 
is entitled to a new examination after a two-year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  As 
there is no assurance that the October 2008 study is adequate 
for rating purposes, and as the Veteran last had a VA 
compensation examination in October 2005, he will be provided 
an opportunity to report for a current VA audio examination 
to ascertain the current status of the service-connected 
bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO must review the file and 
prepare a summary of the Veteran's alleged 
service stressors, especially stressors 
mentioned in the Board hearing.  The RO 
must then forward the summary to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), and ask them to attempt to 
verify the claimed stressors.  The RO 
should also ask the JSRRC to provide all 
information available pertaining to the 
service performed by the Veteran's unit 
during the Korean War, particularly 
between November 1950 and January 1951.  
If the JSRRC cannot locate such records, 
the RO must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile. The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims. The claimant 
must then be given an opportunity to 
respond.

2.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file from the VA Medical Center in 
Salisbury relating to the Veteran's 
hearing loss.  All attempts to secure this 
evidence must be documented in the claims 
file.

3.  After the above is complete, and 
regardless of whether any additional 
records are obtained, the Veteran shall be 
afforded a VA audiology examination to 
determine the current nature, extent, and 
severity of his hearing loss.  The claims 
folder, including all information received 
pursuant to the above requests, must be 
made available to the examiner for review 
in connection with the examination.  In 
addition to providing audiometric 
findings, the examiner must provide a full 
description of the effects of the 
Veteran's hearing loss on his ability to 
work.  The examiner must furnish detail 
regarding the effects of the disorder on 
the claimant's ordinary activity, and the 
limitation of activity caused by the 
disorder; and fully describe the 
functional effects caused by the hearing 
loss.  The examiner must provide a 
rationale for any opinions given.

4.  If, and only if, cold weather exposure 
is verified by the JSRRC, the Veteran 
should be scheduled with a physician for a 
neurovascular examination to determine the 
nature and etiology of any lower extremity 
disorder.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests and studies deemed 
appropriate by the examining physician 
should be accomplished and all clinical 
findings should be reported in detail.  
After a review of the claims folder and a 
thorough examination, the physician should 
opine as to the following question: is it 
at least as likely as not, is there a 
50/50 chance, that any diagnosed lower 
extremity disorder was caused by cold 
weather exposure in the early 1950's?  The 
examining physician should provide a full 
rationale for his or her opinion.  If an 
opinion cannot be reached without resort 
to speculation, the physician should so 
indicate.

5.  The Veteran must be notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

7.  Following any other indicated 
development, the RO should readjudicate 
the claims.  If any benefit is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

